      Case 2:16-cv-00107-RSL Document 216 Filed 08/23/21 Page 1 of 7


 1                                                       THE HONORABLE ROBERT S. LASNIK

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9                               WESTERN DISTRICT OF WASHINGTON
10   CITY OF SEATTLE,                                      CASE NO. 2:16-CV-00107 RSL
11                       Plaintiff,                        STIPULATION AND ORDER
                                                           REGARDING PARTIES’ USE OF PRIVATE
12           v.                                            DISCOVERY MASTER
13   MONSANTO COMPANY, et al.,
14                       Defendants.
15

16                                         I.      STIPULATION
17           Defendants Monsanto Company, Solutia Inc., and Pharmacia LLC (“Defendants”) and
18
     Plaintiff City of Seattle (“Plaintiff”) (collectively, the “Parties”) stipulate and agree to the use of
19
     the Honorable Paris Kallas of Judicial Dispute Resolution as a private Discovery Master to assist
20
     in resolving in a timely and cost-effective manner certain discovery disputes between the Parties.
21

22           The Parties stipulate and agree as follows:

23           1.      The Parties shall submit their discovery disputes to a private Discovery Master as

24   provided in this Stipulation. Although the engagement will be modeled after the appointment of

25   a Master under FRCP 53, in the interests of time the parties will not seek the formal appointment
26   of the Master by the Court, nor provide for a report or recommendations by the Master to the
27
     Court for adoption.
28

     STIPULATION AND ORDER REGARDING
     DISCOVERY MASTER (2:16-cv-00107-RSL) – 1
      Case 2:16-cv-00107-RSL Document 216 Filed 08/23/21 Page 2 of 7


 1          2.      The Parties will jointly engage Judge Paris Kallas as a private Discovery Master,
 2   for which she will be compensated at her usual and customary rates.
 3
            3.      The Discovery Master’s fees and costs will be divided equally, with Defendants
 4
     bearing 50% and Plaintiff bearing 50%.
 5
            4.      The parties will jointly provide Judge Kallas with a single set of the following
 6

 7   materials: 1) Plaintiff’s First Amended Complaint (without exhibits) (Dkt. # 31); 2) Defendants’

 8   First Amended Answer and Counterclaims (without exhibits) (Dkt. # 91); 3) Order on

 9   Defendants’ Motion to Dismiss (Dkt. # 60); 4) Order on Plaintiff’s Motion to Dismiss (Dkt. #
10
     116); 5) Stipulated Order dismissing Defendants’ remaining counterclaims (Dkt. # 132); 5)
11
     Order on Plaintiff’s Motion for a Protective Order (regarding mediation privilege) (Dkt. # 169);
12
     and 6) Plaintiff’s Damages Disclosure dated August 9, 2021 (Dkt. # 210-4). Each Party will also
13
     provide the Discovery Master (and copy the other side) with its summary of the case, consisting
14

15   of no more than eight pages, by Friday, August 27, 2021.

16          5.      The Discovery Master will have the authority to rule on: i) Plaintiff’s Motion for
17   Protective Order with Respect to Monsanto’s FRCP 30(b)(6) Deposition Notice (Dkt. # 185
18
     (May 27, 2021)); ii) Defendants’ Motion for Leave to Take Additional Depositions in Light of
19
     Plaintiff’s Late Designated Witnesses Under RFCP 26, Or in the Alternative to Strike the Late
20
     Designated Witnesses (Dkt. # 198 (July 28, 2021)); and iii) Defendants’ Motion for Protective
21

22   Order with Respect to Plaintiff’s FRCP 30(b)(6) Deposition Notice (Dkt. # 205 (Aug. 11, 2021));

23   and iv) future discovery disputes that may arise between the Parties.

24          6.      Within one day of referring issues (i) through (iii) described in ¶ 5 to the
25   Discovery Master, the Parties will notify the Court that that they are taking the pending motions
26
     off calendar, to be re-noted in the future if necessary.
27

28

     STIPULATION AND ORDER REGARDING
     DISCOVERY MASTER (2:16-cv-00107-RSL) – 2
      Case 2:16-cv-00107-RSL Document 216 Filed 08/23/21 Page 3 of 7


 1          7.      The Discovery Master will also have authority to assist the Parties in resolving
 2   discovery disputes without resort to motions practice, where reasonably feasible.
 3
            8.      The Discovery Master shall consider the Parties’ pending motions described in (i)
 4
     through (iii) of ¶ 5 in a single hearing, to the extent reasonably feasible.
 5
            9.      The Discovery Master will have the authority to assist the Parties in negotiating
 6

 7   other discovery-related scheduling issues, including future modifications to discovery-related

 8   deadlines in the revised case scheduling order. Notwithstanding this authority of the Discovery

 9   Master, all requests to modify the case schedule must be submitted to the Court for approval,
10
     whether by stipulation or by motion.
11
            10.     The Discovery Master will not have authority to adjudicate the applicability,
12
     reach, or scope of any claims or defenses, any liability or damages issues, or the presentation of
13
     any witnesses or evidence at trial, all of which would be reserved for the exclusive province of
14

15   the Article III judge assigned to this matter. In ruling on Defendants’ Motion for Leave to Take

16   Additional Depositions in Light of Plaintiff’s Late Designated Witnesses Under FRCP 26, Or in
17   the Alternative to Strike the Late Designated Witnesses the Discovery Master will not have the
18
     authority to grant Defendants’ requested alternative relief, but Defendants reserve the right to
19
     seek that relief from the Court, and Plaintiff reserves its rights to oppose such a request.
20
            11.     The Discovery Master’s rulings will not be submitted as recommendations for
21

22   adoption by the Court, nor will the Discovery Master prepare a report for submission to the

23   Court. Absent the grant of a stay by the district court, no appeal of a Discovery Master’s ruling

24   to the district court will stay implementation of that ruling, nor will it modify the case schedule.
25          12.     As provided in FRCP 53(f)(2), the parties reserve the right to object to the
26
     Discovery Master’s rulings, in whole or in part, and submit the issue(s) to which the party
27
     objects to the Court for resolution. In addition, any notice of objection to a Discovery Master’s
28

     STIPULATION AND ORDER REGARDING
     DISCOVERY MASTER (2:16-cv-00107-RSL) – 3
      Case 2:16-cv-00107-RSL Document 216 Filed 08/23/21 Page 4 of 7


 1   ruling shall be provided to the opposing party, with a copy to the Discovery Master, within five
 2   (5) business days of receipt of the ruling. Any notice of objection shall specify whether the
 3
     ruling is objected to in whole or in part, and identify the scope of the objection. The Parties
 4
     agree to submit the issue(s) to the Court pursuant to the Expedited Joint Motion Procedure
 5
     established in LCR 37(a)(2), which will require the objecting party to timely prepare and submit
 6

 7   its LCR 37(a)(2)(B) submission to the opposing party in order to satisfy the deadlines of both

 8   LCR 37(a)(2) and FRCP 53(f)(2). The Discovery Master’s ruling on the issue(s) submitted to the

 9   Court may be offered by a Party as evidence in such a proceeding, but may not be characterized
10
     as a recommendation to the Court. A party’s objection to a ruling of the Discovery Master shall
11
     have no effect on any other rulings.
12
            13.     Each party reserves the right to terminate the Discovery Master’s engagement
13
     upon ten (10) days’ written notice to the other party and the Discovery Master. However, to the
14

15   extent the Discovery Master has any motion or issue under consideration at the time a party

16   elects to terminate the Discovery Master’s engagement, any termination will be deferred until, at
17   the earliest, the Discovery Master rules on the motion or issue.
18
            Dated: August 19, 2021
19
                                            SHOOK HARDY & BACON LLP (STL)
20

21
                                            By: s/ Susan L. Werstak
22                                             Adam E. Miller, 40945
                                               Susan L. Werstak, 55689
23                                             Lisa N. DeBord, 61658
                                               7777 Bonhomme Avenue, Suite 1800
24                                             St. Louis, MO 63105
                                               Telephone: (314) 690-0200
25                                             Emails: amiller@shb.com
                                                          swerstak@shb.com
26                                                        ldebord@shb.com

27                                             Jennifer L. Campbell, WSBA No. 31703
                                               Connie Sue M. Martin, WSBA No. 26525
28                                             SCHWABE WILLIAMSON & WYATT
                                               1420 5th Avenue, Suite 3400
     STIPULATION AND ORDER REGARDING
     DISCOVERY MASTER (2:16-cv-00107-RSL) – 4
      Case 2:16-cv-00107-RSL Document 216 Filed 08/23/21 Page 5 of 7


 1                                         Seattle, WA 98101
                                           Telephone: (206) 622-1711
 2                                         Emails: jcampbell@schwabe.com
                                                    csmartin@schwabe.com
 3
                                            Donald F. Zimmer Jr., CSBA No. 112279
 4                                          (Admitted Pro Hac Vice)
                                            Troy McMahan, CSBA No. 148694
 5                                          (Admitted Pro Hac Vice)
                                            KING & SPALDING LLP
 6                                          50 California Street, Suite 3300
                                            San Francisco, California 94111
 7                                          Phone: (415) 318-1200
                                            Emails: fzimmer@kslaw.com
 8                                                     tmcmahan@kslaw.com
 9                                          Peter Hsiao
                                            (Admitted Pro Hac Vice)
10                                          KING & SPALDING LLP
                                            633 West Fifth St. Suite 1600
11                                          Los Angeles, CA 90071
                                            Email: phsiao@kslaw.com
12
                                            Richard L. Campbell
13                                          SHOOK HARDY & BACON LLP (MA)
                                            125 Summer Street, Suite 1220
14                                          Boston, MA 02110
                                            Email: rcampbell@shb.com
15
                                            Thomas M. Goutman
16                                          SHOOK HARDY & BACON LLP (PA)
                                            Two Commerce Square
17                                          2001 Market Street, Suite 3000
                                            Philadelphia, PA 19103
18                                          Email: tgoutman@shb.com
19                                          Attorneys for Defendants Monsanto Company, Solutia
                                            Inc., and Pharmacia LLC
20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER REGARDING
     DISCOVERY MASTER (2:16-cv-00107-RSL) – 5
      Case 2:16-cv-00107-RSL Document 216 Filed 08/23/21 Page 6 of 7


 1                                          KELLER ROHRBACK L.L.P.

 2                                          By: s/ Michael D. Woerner
                                            By: s/ Amy Williams-Derry
 3                                          By: s/ Daniel P. Mensher
                                            By: s/ Alison Gaffney
 4                                          By: s/ Rachel E. Morowitz
                                            By: s/ Adele A. Daniel
 5                                          Michael D. Woerner, WSBA #15452
                                            Amy Williams-Deify, WSBA #28711
 6                                          Daniel P. Mensher, WSBA #47719
                                            Alison Gaffney, WSBA #45565
 7                                          Rachel E. Morowitz, WSBA #53371
                                            Adele A. Daniel, WSBA #53315
 8                                          1201 Third Avenue, Suite 3200
                                            Seattle, WA 98101
 9                                          Tel.: (206) 623-1900
                                            Fax: (206) 623-3384
10                                          Email: mwoerner@kellerrohrback.com
                                            Email: awilliams-derry@kellerrohrback.com
11                                          Email: dmensher@kellerrohrback.com
                                            Email: agaffney@kellerrohrback.com
12                                          Email: nnorowitz@kellerrohrback.com
                                            Email: adaniel@kellerrohrback.com
13
                                            OFFICE OF THE CITY ATTORNEY
14                                          By: s/ Peter S. Holmes
                                            By: s/ Laura B. Wishik
15                                          Peter S. Holmes, WSBA #15787
                                            Laura B. Wishik, WSBA #16682
16                                          701 Fifth Avenue, Suite 2010
                                            Seattle, WA 98104-7097
17                                          Tel.: (206) 684-8200
                                            Email: Laura.Wishik@seattle.gov
18
                                                STOLL BERNE
19                                              Keith Ketterling, OSB No. 913368
                                                Yoona Park, OSB No. 077095
20                                              Jennifer S. Wagner, OSB No. 024470
                                                Steve D. Larson, OSB No. 863540
21                                              Elizabeth K. Bailey, OSB No. 172956
22                                              209 SW Oak Street, Suite 500
                                                Portland, OR 97204
23                                              Telephone: (503) 227-1600
                                                Facsimile: (503) 227-6840
24                                              Email: kketterling@stollberne.com
                                                Email: ypark@stollberne.com
25                                              Email: jwagner@stollberne.com
26                                              Email: slarson@stollberne.com
                                                Email: ebailey@stollberne.com
27
                                            Attorneys for Plaintiff City of Seattle
28

     STIPULATION AND ORDER REGARDING
     DISCOVERY MASTER (2:16-cv-00107-RSL) – 6
      Case 2:16-cv-00107-RSL Document 216 Filed 08/23/21 Page 7 of 7


 1                                                ORDER

 2          It is so ORDERED. Judge Paris Kallas shall act as a private Discovery Master in
 3
     accordance with the foregoing stipulation of the parties.
 4
            Dated August 23, 2021.
 5

 6

 7                                                        The Honorable Robert S. Lasnik
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER REGARDING
     DISCOVERY MASTER (2:16-cv-00107-RSL) – 7
